DETAILED ACTION
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 10/12/2019.  These drawings are accepted.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed toward a computer-readable storage medium, which according to the broadest reasonable interpretation, is defined as being a carrier or the like.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). The examiner notes that pg. 14, lines 9-15 of the applicant’s specification provide an open ended definition of a computer readable storage medium that does not exclude the broadest reasonable interpretation. See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice link: http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 or Subject Matter Eligibility of Computer Readable Media (26Jan2010) 1351 OG 212 23FEB2010. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit configured to embed, at an encapsulation node in an in-situ operation administration and maintenance, IOAM, domain, IOAM information in a segment routing multi-protocol label switching, SR MPLS, header” in claims 11 and 13. See MPEP 2181.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brockners et al. (“Data Fields for IN-situ OAM”) in view of Brockners-2 et al. (“Encapsulations for In-situ OAM Data”).
As per claim 1, Brockners et al. teach An encapsulation method, comprising: 
embedding, at an encapsulation node in an in-situ operation administration and maintenance, IOAM, domain, IOAM information [Brockners, pg. 4, section 3, ¶ 3, “In-situ OAM is expected to be deployed in a specific domain rather than on the overall Internet.  The part of the network which employs in- situ OAM is referred to as the "in-situ OAM-domain".  In-situ OAM data is added to a packet upon entering the in-situ OAM-domain and is removed from the packet when exiting the domain.  Within the in-situ OAM-domain, the in-situ OAM data may be updated by network nodes that the packet traverses.  The device which adds an in-situ OAM data container to the packet to capture in-situ OAM data is called the "in-situ OAM encapsulating node", whereas the device which removes the in-situ OAM data container is referred to as the "in-situ OAM decapsulating node"”, An IOAM (in-situ OAM)  domain (see also section 1) includes an encapsulation node and decapsulation node. The encapsulation node may employ a “proof of transit” option to support path/service function chain verification (see section 3.2).].
Brockners et al. do not explicitly teach in a segment routing multi-protocol label switching, SR MPLS, header.
However, Brockners-2 et al. teach in a segment routing multi-protocol label switching, SR MPLS, header [Brockners-2, pg. 16, section 7.2, “In-situ OAM "Proof of Transit" data can also be carried as part of the MPLS label stack”, Section 1 envisions that IOAM may be carried in Segment Routing Protocols, including MPLS. The protocol used is based on deployment needs. “Proof of Transit” (POT) can be employed within segment routing (see section 7.1, first sentence). Section 7.1 additionally defines what a POT segment routing header (SRH) looks like.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the segment routing with MPLS transport of Brockner-2 et al. with Brockners et al. By combining the “Proof of Transit” IOAM data definition of Brockners et al. with the SR MPLS option laid out by Brockner-2 et al., the benefits of employing OAM data within segment routing (see Brockners, section 3.2 and Brockners-2, section 1) are achieved.
As per claim 2, Brockners et al. in view of Brockners-2 et al. teach the method of claim 1. Brockners et al. also teach wherein the IOAM information comprises: an IOAM header and an IOAM payload [Brockners, pg. 19, section 3.2, “In-situ OAM Proof of Transit Option Header” and “In-situ OAM Proof of Transit Option Data”].
As per claim 3, Brockners et al. in view of Brockners-2 et al. teach the method of claim 2. Brockners et al. do not explicitly teach wherein the embedding the IOAM information in the SR MPLS header comprises: inserting the IOAM header into a SR MPLS label stack, and inserting the IOAM payload between the SR MPLS label stack and a data packet.
[Brockners-2, pg. 3, section 1, “In-situ OAM records OAM information within the packet while the packet traverses a particular network domain.  The term "in-situ" refers to the fact that the OAM data is added to the data packets rather than is being sent within packets specifically dedicated to OAM”, If IAOM POT Header is at the end of the SR MPLS stack, then the IAOM POT data is between the SR MPLS stack and the data packet (see also section 7.2).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the segment routing with MPLS transport of Brockner-2 et al. with Brockners et al. By combining the “Proof of Transit” IOAM data definition of Brockners et al. with the SR MPLS option laid out by Brockner-2 et al., the benefits of employing OAM data within segment routing (see Brockners, section 3.2 and Brockners-2, section 1) are achieved.
As per claim 4, Brockners et al. in view of Brockners-2 et al. teach the method of claim 1. Brockners et al. do not explicitly teach wherein a data packet carrying the IOAM information is identified by an MPLS label assigned by internet assigned numbers authority, IANA.
However, Brockners-2 et al. teach wherein a data packet carrying the IOAM information is identified by an MPLS label assigned by internet assigned numbers authority, IANA [Brockners-2, pg. 16, “Type:  To be assigned by IANA.” The IAOM POT type field of the SR header (SRH) is defined by the IANA (see also section 8).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the segment routing with MPLS transport of Brockner-2 et al. with Brockners et al. By combining the “Proof of Transit” IOAM data definition of Brockners et al. with the SR MPLS option laid out by Brockner-2 et al., the benefits of employing OAM data within segment routing (see Brockners, section 3.2 and Brockners-2, section 1) are achieved.
As per claim 11, Brockners et al. teach an encapsulation device, comprising: 
a processing unit configured to embed, at an encapsulation node in an in-situ operation administration and maintenance, IOAM, domain, IOAM information [Brockners, pg. 4, section 3, ¶ 3, “In-situ OAM is expected to be deployed in a specific domain rather than on the overall Internet.  The part of the network which employs in- situ OAM is referred to as the "in-situ OAM-domain".  In-situ OAM data is added to a packet upon entering the in-situ OAM-domain and is removed from the packet when exiting the domain.  Within the in-situ OAM-domain, the in-situ OAM data may be updated by network nodes that the packet traverses.  The device which adds an in-situ OAM data container to the packet to capture in-situ OAM data is called the "in-situ OAM encapsulating node", whereas the device which removes the in-situ OAM data container is referred to as the "in-situ OAM decapsulating node"”, An IOAM (in-situ OAM)  domain (see also section 1) includes an encapsulation node and decapsulation node. The encapsulation node may employ a “proof of transit” option to support path/service function chain verification (see section 3.2).].
Brockners et al. do not explicitly teach in a segment routing multi-protocol label switching, SR MPLS, header.
However, Brockners-2 et al. teach in a segment routing multi-protocol label switching, SR MPLS, header [Brockners-2, pg. 16, section 7.2, “In-situ OAM "Proof of Transit" data can also be carried as part of the MPLS label stack”, Section 1 envisions that IOAM may be carried in Segment Routing Protocols, including MPLS. The protocol used is based on deployment needs. “Proof of Transit” (POT) can be employed within segment routing (see section 7.1, first sentence). Section 7.1 additionally defines what a POT segment routing header (SRH) looks like.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the segment routing with MPLS transport of Brockner-2 et al. with Brockners et al. By combining the “Proof of Transit” IOAM data definition of Brockners et al. 
As per claim 12, Brockners et al. teach an encapsulation node, comprising: 
a processor configured to embed, at an encapsulation node in an in-situ operation administration and maintenance, IOAM, domain, IOAM information [Brockners, pg. 4, section 3, ¶ 3, “In-situ OAM is expected to be deployed in a specific domain rather than on the overall Internet.  The part of the network which employs in- situ OAM is referred to as the "in-situ OAM-domain".  In-situ OAM data is added to a packet upon entering the in-situ OAM-domain and is removed from the packet when exiting the domain.  Within the in-situ OAM-domain, the in-situ OAM data may be updated by network nodes that the packet traverses.  The device which adds an in-situ OAM data container to the packet to capture in-situ OAM data is called the "in-situ OAM encapsulating node", whereas the device which removes the in-situ OAM data container is referred to as the "in-situ OAM decapsulating node"”, An IOAM (in-situ OAM)  domain (see also section 1) includes an encapsulation node and decapsulation node. The encapsulation node may employ a “proof of transit” option to support path/service function chain verification (see section 3.2).].
Brockners et al. do not explicitly teach in a segment routing multi-protocol label switching, SR MPLS, header.
However, Brockners-2 et al. teach in a segment routing multi-protocol label switching, SR MPLS, header [Brockners-2, pg. 16, section 7.2, “In-situ OAM "Proof of Transit" data can also be carried as part of the MPLS label stack”, Section 1 envisions that IOAM may be carried in Segment Routing Protocols, including MPLS. The protocol used is based on deployment needs. “Proof of Transit” (POT) can be employed within segment routing (see section 7.1, first sentence). Section 7.1 additionally defines what a POT segment routing header (SRH) looks like.].

As per claim 13, Brockners et al. in view of Brockners-2 et al. teach the encapsulation node of claim 11. Brockners et al. also teach wherein the IOAM information comprises: an IOAM header and an IOAM payload [Brockners, pg. 19, section 3.2, “In-situ OAM Proof of Transit Option Header” and “In-situ OAM Proof of Transit Option Data”].
Brockners et al. do not explicitly teach the processor is configured to insert the IOAM header into a SR MPLS label stack, and insert the IOAM payload between the SR MPLS label stack and a data packet [Brockners-2, pg. 3, section 1, “In-situ OAM records OAM information within the packet while the packet traverses a particular network domain.  The term "in-situ" refers to the fact that the OAM data is added to the data packets rather than is being sent within packets specifically dedicated to OAM”, If IAOM POT Header is at the end of the SR MPLS stack, then the IAOM POT data is between the SR MPLS stack and the data packet (see also section 7.2).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the segment routing with MPLS transport of Brockner-2 et al. with Brockners et al. By combining the “Proof of Transit” IOAM data definition of Brockners et al. with the SR MPLS option laid out by Brockner-2 et al., the benefits of employing OAM data within segment routing (see Brockners, section 3.2 and Brockners-2, section 1) are achieved.
As per claim 14, Brockners et al. in view of Brockners-2 et al. teach a computer readable storage medium storing a computer program, which causes, when executed by a processor, implementation of the method of claim 1 [Brockners, pg. 4, section 3, ¶ 3, “In-situ OAM is expected to be deployed in a specific domain rather than on the overall Internet.  The part of the network which employs in- situ OAM is referred to as the "in-situ OAM-domain".  In-situ OAM data is added to a packet upon entering the in-situ OAM-domain and is removed from the packet when exiting the domain.  Within the in-situ OAM-domain, the in-situ OAM data may be updated by network nodes that the packet traverses.  The device which adds an in-situ OAM data container to the packet to capture in-situ OAM data is called the "in-situ OAM encapsulating node", whereas the device which removes the in-situ OAM data container is referred to as the "in-situ OAM decapsulating node"”, An IOAM (in-situ OAM)  domain (see also section 1) includes an encapsulation node and decapsulation node. The encapsulation node may employ a “proof of transit” option to support path/service function chain verification (see section 3.2). The encapsulation occurs at a network device according to a program.].
As per claim 15, Brockners et al. in view of Brockners-2 et al. teach the method of claim 2. Brockners et al. do not explicitly teach wherein a data packet carrying the IOAM information is identified by an MPLS label assigned by internet assigned numbers authority, IANA.
However, Brockners-2 et al. teach wherein a data packet carrying the IOAM information is identified by an MPLS label assigned by internet assigned numbers authority, IANA [Brockners-2, pg. 16, “Type:  To be assigned by IANA.” The IAOM POT type field of the SR header (SRH) is defined by the IANA (see also section 8).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the segment routing with MPLS transport of Brockner-2 et al. with Brockners et al. By combining the “Proof of Transit” IOAM data definition of Brockners et al. with the SR MPLS option laid out by Brockner-2 et al., the benefits of employing OAM data within segment routing (see Brockners, section 3.2 and Brockners-2, section 1) are achieved.
As per claim 16, Brockners et al. in view of Brockners-2 et al. teach the method of claim 3. Brockners et al. do not explicitly teach wherein a data packet carrying the IOAM information is identified by an MPLS label assigned by internet assigned numbers authority, IANA.
However, Brockners-2 et al. teach wherein a data packet carrying the IOAM information is identified by an MPLS label assigned by internet assigned numbers authority, IANA [Brockners-2, pg. 16, “Type:  To be assigned by IANA.” The IAOM POT type field of the SR header (SRH) is defined by the IANA (see also section 8).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the segment routing with MPLS transport of Brockner-2 et al. with Brockners et al. By combining the “Proof of Transit” IOAM data definition of Brockners et al. with the SR MPLS option laid out by Brockner-2 et al., the benefits of employing OAM data within segment routing (see Brockners, section 3.2 and Brockners-2, section 1) are achieved.
Allowable Subject Matter
Claims 5-10, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference, Pignataro et al. (US PG Pub 2018/0176134), teaches an entropy graph from IOAM in a SR/MPLS environment (see figs. 4A-D, ¶ 0069).
The reference, Dara et al. (US PG Pub 2016/0315819), teaches in-band metadata for network path proof of transmit (see ¶s 0110 and 0111).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 1/14/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464